I cannot concur in the opinion of the Chief Justice. While it is true that Judge Smith was in error in the first instance in making the decree he did, and, as pointed out by the Chief Justice, the character, nature, and extent of the judgment he was authorized to grant, still when he granted the judgment he did the defendant-respondent's remedy was by appeal for the purpose of having the judgment corrected. This he attempted to do by giving notice of intention to appeal which later was withdrawn, and his attorneys entered into an agreement for the entry of judgment as decreed by the Court in the order made confirming the report of master. The agreement was for the entry of judgment made by his Honor, Judge Smith.
An entry of judgment, as provided for under the law as to mechanic's lien, does not deprive the party of his right to a separate suit for damages if the property does not pay his *Page 86 
debt by sale. If at the sale he is not paid in full, he still can sue for the difference. All of the parties being before the Court in an equity proceeding, the Court had the right to enlarge the proceeding by consent of the parties, and grant such relief in the premises as would finally dispose of every issue in the case or could arise in any manner out of it then or subsequently, in order that every legal issue might be fully and finally determined.
The agreement of the attorneys did this, and the parties are bound by what the attorneys did and cannot set aside or avoid what was done by their attorneys in the absence of fraud or mistake. The attorneys of the defendant on record solemnly agreed to settle and adjust all issues and subject matter of the suit, and he cannot repudiate the agreement entered into. Jones  Parker v. Webb, 8 S.C. 207; Ricev. Mahaffey, 9 S.C. 282; Beck v. Railroad, 99 S.C. 310,83 S.E. 335; Poore v. Poore, 105 S.C. 212, 89 S.E. 569. The defendant's attorneys withdrew their appeal from the decree of Judge Smith and consented that judgment be entered thereon, and Judge Smith's decree became the judgment and the law of the case and was entered in accordance with a solemn agreement and fixed stipulation made by the attorneys of record in the case without any mistake or fraud on the part of any of them, and his Honor, Judge Rice, was without power or authority to vacate, modify or in any manner change the decree made by another Circuit Judge.
For these reasons I think the appeal should be sustained and judgment reversed.
MR. JUSTICE GAGE concurs. *Page 87